Citation Nr: 1437309	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, depression, anxiety and/or any other diagnosed psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and June 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript have been associated with the claims file.

The Board remanded the instant matters in September 2012 and March 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for an acquired psychiatric disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through July 2014; such records dated through April 2014 were considered in the April 2014 supplemental statement of the case.  The Veteran's representative waived AOJ consideration of new evidence in May 2014.
See 38 C.F.R. § 20.1304 (2013).  The remaining documents in Virtual VA are duplicative of those contained in the VBMS paperless claims file.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although medical evidence indicates that the Veteran has asserted that he suffers from PTSD, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

3.  The Veteran's diagnosed personality disorder is not a disability for VA compensation purposes.

4.  Direct service connection for the Veteran's diagnosed alcohol dependence is prohibited under pertinent VA law and regulations.

5.  An acquired psychiatric disorder, to include major depressive disorder, did not manifest in service, is not shown to be causally or etiologically related to any disease, injury, or incident during service and psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a mood disorder, depression, anxiety and/or any other diagnosed psychiatric disorder, are not met.  38 U.S.C.A. §§ 3.1, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 4.125, 4.127 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-rating May 2007 letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for depression with an anxiety condition.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  During his March 2012 hearing, the Veteran testified that he did not drill or perform any activities with the Reserves after service.  The Veteran has also not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify any non-VA providers who had treated him for his claimed acquired psychiatric disorder and to complete an appropriate authorization form for each such provider in a September 2012 letter.  The Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board notes the argument of the Veteran's representative, as detailed in the June 2014 Informal Hearing Presentation, that it was unknown whether the Veteran had received recent correspondence from VA due to his homeless status.  However, in April 2014, the Veteran submitted a Request for Change of Address identifying a new address and no correspondence sent after the receipt of this address change was returned to VA by the United States Postal Service for any reason.  Further, although the AOJ attempted to schedule the Veteran for a VA examination in April 2014, the Board notes that this examination was intended to determine the nature and severity of an ankle disability, which that is not currently on appeal.  Moreover, the Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood, supra.  The representative's argument is therefore without merit.

The Board further notes that the Veteran reported in an August 2009 VA treatment note that he had been denied Social Security Administration (SSA) benefits and that he had applied for such benefits due to his "terminal illness" of hepatitis C.  Further, he reported that he had stopped working due to his hepatitis C in an April 2014 VA orthopedic examination.  Hence, these SSA records are not relevant to the instant claim for service connection for an acquired psychiatric disorder and it is therefore not necessary to request records from SSA with regards to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").   

With regards to the claim for service connection for an acquired psychiatric disorder, the Board finds that a VA examination with nexus opinion is not necessary.   Specifically, as will be discussed below, there is also no credible evidence that the Veteran had a psychiatric disorder during service or that such manifested to a compensable degree within one year of service, and there is no indication that such a disorder is otherwise related to service.   The Veteran's contentions regarding a continuity of symptomology and in-service onset have been found to be not credible.  In addition, the Board has questioned the authenticity of the purported March 1981 letter, which suggested that the Veteran had displayed mental health symptoms, and has afforded it no probative weight.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with its remand directives by requesting that the Veteran identify non-VA treatment providers in March 2014, requesting that the Veteran detail how he obtained the internally dated March 1981 letter submitted in support of his claim in March 2014, obtaining updated VA treatment records and obtaining his service personnel records, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in March 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included what was then a request to reopen a claim for service connection for an acquired psychiatric disorder.  Also, information was solicited regarding the etiology of the Veteran's claimed acquired psychiatric disorder, including the Veteran's contention that his symptoms began after he was not selected for Airborne Ranger School and that he had sought psychiatric treatment during service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

The Veteran contends that his acquired psychiatric disorder began during service, after he was not selected to attend Airborne Ranger School.  He asserts that the disappointment from this rejection resulted in his acquired psychiatric disorder.

A.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

The claimant bears the burden of presenting and supporting his or her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

B.  PTSD

In this case, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD, namely a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition as set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).   In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  In an October 1981 Medical Examination for Separation/Retirement form, the Veteran indicated that he did not desire a separation examination.  A November 1982 Reserves examination found the Veteran to be psychiatrically normal while the Veteran reported depression, that he had just gotten out of rehabilitation and that he was taking Antabuse in an accompanying Report of Medical History (RMH).  

Post-service treatment records are negative for the treatment or the diagnosis of PTSD.  A July 2010 VA treatment note reflected the Veteran's reports that disappointment related to not been accepted into Ranger school lead him to drink and "use" during service.  The provider noted that this disappointment did not meet the criteria A for a diagnosis of PTSD and a diagnosis of antisocial personality disorder was made.

In December 2008, the Veteran's treating VA psychiatric nurse practitioner noted that the Veteran challenged her determination that he did not meet the diagnostic criteria for PTSD.  A February 2014 VA treatment note indicated that a PTSD checklist score was "clinically elevated" but did not otherwise reflect a diagnosis of PTSD.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  There is no competent, persuasive evidence that the Veteran has, or, at any time pertinent to this appeal has had, PTSD.   Here, the Veteran filed his claim for service connection in March 2007.  Significantly, the post-service treatment records are silent as to any treatments or diagnoses related to any PTSD, although the Board acknowledges that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, PTSD, and neither the Veteran nor his representative has presented or identified any such evidence or opinion. Thus, without a medical evidence of current PTSD within the meaning of McClain, fundamentally, there can be no award of service connection.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  See also McClain, supra.  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought), there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board finds that the preponderance of the evidence establishes that the Veteran has never manifested PTSD.

In the absence of any competent evidence of PTSD during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability. Without competent evidence of PTSD, the Board must deny the Veteran's claim to as to all theories of entitlement.

Furthermore, as regards to any direct assertions by the Veteran or his representative attempting to establish that the Veteran currently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of current diagnosis of PTSD is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than layperson without appropriate training and expertise, they are not competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay statements have little, if any, probative value on the issue of whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  To the extent that such statements hold probative value, the probative value of these lay statements are greatly outweighed by the opinions of the VA treatment providers who possess greater expertise and training for diagnosing psychiatric disorders, to include PTSD. 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Acquired Psychiatric Disorder other than PTSD

As previously stated, the Veteran's service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  In an October 1981 Medical Examination for Separation/Retirement form, the Veteran indicated that he did not desire a separation examination.  A November 1982 Reserves examination found the Veteran to be psychiatrically normal while the Veteran reported depression, that he had just gotten out of rehabilitation and that he was taking Antabuse in an accompanying RMH. 

Post-service treatment records contain an April 1996 private psychiatric evaluation which reflected the Veteran's reports of being an alcoholic for the past 10 years and that he had been prescribed lithium about five years ago; diagnoses of alcohol abuse and possible antisocial personality trait were made.  Substance induced mood disorder was diagnosed in a September 1997 VA treatment note.  A March 2001 VA treatment note reflected the Veteran's reports of depression for the last "couple of years due" to stress and feeling overloaded with decisions about his future and the onset of his depression as occurring with his divorce proceedings.  A July 2001 VA treatment note reflected his reports of depression for the past six years and a diagnosis depression.  A February 2008 VA treatment note reflected diagnoses of anxiety disorder versus post-acute withdraw issues.  A diagnosis of antisocial personality disorder was made in July 2010.  A March 2014 VA treatment note indicated that the Veteran had suffered an anoxic brain injury related to drug use and that the previous diagnoses of intermittent explosive disorder and antisocial personality disorder may no longer be relevant due to changes following the anoxic brain injury.

During his March 2012 hearing, the Veteran provided testimony regarding being turned down for Airborne Ranger School during service.

First, the Board has considered whether service connection is warranted on a presumptive basis.  For the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In this case, the Veteran has not been diagnosed with a psychiatric disorder deemed a psychosis for presumptive service connection purposes.  In any event, the Board finds no credibly lay or medical evidence that the Veteran demonstrated psychotic behavior in service or within one year from service discharge.  As such, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309(a).  

The Board further observes that the Veteran, while reporting symptomology in service and thereafter, has also reported that an acquired psychiatric disorder was not diagnosed until approximately 1991-which is 10 years after service discharge.  Moreover, the clinical evidence of record does not document complaints or treatments of a psychiatric disorder until 1996, more than 15 years after service discharge.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the Board notes that the Veteran has contended that his current acquired psychiatric disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Here, while the Veteran is competent to describe the current manifestations of his acquired psychiatric disorder and to describe his in-service symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding the onset of his acquired psychiatric disorder to be not credible.   Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service psychiatric symptoms and his current acquired psychiatric disorder.   

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced psychiatric symptoms during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that he has suffered from an acquired psychiatric disorder since service.  However, he reported depression for the last "couple of years" due to stress and his divorce proceedings in March 2001 and depression for the past six years in July 2001.  Such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also notes the Veteran's reports in the April 1996 private psychiatric evaluation that he had been prescribed lithium about five years ago, suggesting an onset of symptoms in 1991.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current acquired psychiatric disorder manifested during active duty service is inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

The Board also notes that the Veteran submitted a letter internally dated in March 1981 during his March 2012 hearing.  This submission, purportedly written by an officer in the Veteran's unit to another higher rating officer, indicated that the Veteran had "some serious mental problems, needs to see a shrink."  In March 2014, pursuant to the Board's remand, the AOJ sent the Veteran a letter requesting that he detail the circumstances in which he came to possess this document.  The Veteran did not respond to this letter.  The Board notes that this document was not contained in the Veteran's official service personnel records and there is otherwise no official documentation that the Veteran underwent an in-service psychiatric evaluation.  The Board observes that this handwritten submission appears to have been drafted on notebook paper, rather than typewritten on an official government document or form, and contains instructions or orders from a "LT. Angenine" to a "CPT Burrows."  Moreover, the Board observes that the handwriting in this document appears to be similar to the handwriting present on other documents submitted in support of the Veteran's claims, to include the December 1996 Mutual Release and Termination of Employment Agreement.  For these reasons, in the Board's judgment, the authenticity of the internally dated March 1981 letter is suspect and therefore, on its own, holds no probative weight to demonstrate the onset of an acquired psychiatric disorder during service.

Therefore, the Board finds that an acquired psychiatric disorder first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In addition to diagnoses addressed above, the claims file reflects diagnoses of a personality disorder.  In this regard, a July 2010 VA provider rendered an Axis II diagnosis of antisocial personality disorder.  The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.   Therefore, to the extent that post-service records show the Veteran has been diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board notes that Veteran has been diagnosed with substance abuse and has generally asserted that he began to drink heavily during service.  Service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A.       §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  To the extent that the Veteran has claimed for service connection for alcohol abuse based on his assertion that he began drinking during service (i.e. direct service connection), it must be denied as a matter of law. Sabonis, supra.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, to include a mood disorder, depression, anxiety and/or any other diagnosed psychiatric disorder, is denied.


REMAND

The Board's review of the claims file reveals that additional RO action with regard to the claim for service connection for hepatitis C is warranted.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its March 2014 remand, the Board noted that the AOJ had obtained a VA medical opinion regarding the Veteran's hepatitis C in November 2012 and that a copy of this examination report had not been associated with the paper or virtual claims files.  The text of this examination report was cited by the AOJ in both the November 2012 and March 2014 supplemental statements of the case.  The AOJ was instructed to associate this examination report on remand.  However, a review of the Veteran's virtual claims files reveals that such document has not yet been associated.  It is not clear whether this document cannot be located or if it simply was not associated with the claims file.  Therefore, on remand, such document should be associated with the Veteran's claims file.

In addition, as discussed above, the Veteran reported that he had been denied SSA benefits in an August 2007 VA treatment note and that he should be awarded such benefits due to his hepatitis C.  He further reported that he had been awarded such disability benefits in a June 2014 VA treatment note.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's November 2012 VA hepatitis C examination report and associate it with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

3.  After completing the above, and any other development deemed necessary as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, to include obtaining a new VA examination if necessary, the Veteran's claim for service connection for hepatitis C should be readjudicated based on the entirety of the evidence.  If the issue remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


